DETAILED ACTION
Election/Restrictions
Claims 1 and 17 have been found allowable. Accordingly, the election of species requirement, as set forth in the Office action mailed on 6/18/2021, has been reconsidered in view of the allowability of the claims to the elected species. The election of species requirement of 6/18/2021 is hereby withdrawn and all species have been fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 4-5: Rejoin.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a method of cultivating algal cells of an algae belonging to a class selected from Chlorophyceae, Euglenophyceae, Bacillariophyceae and Haptophyceae. The method comprises: irradiating the algal cells with an artificial light having a ratio of (i) photon flux density in a wavelength range of 520-630 nm to (ii) photosynthetic photon flux density, that is 65% or more; and measuring cell density of an algal cell culture provided by cultivating the algal cells. The photon flux density in the wavelength range of 520-630 nm of the light irradiated to the algal cells is set to be a first photon flux density value when the cell density is a predetermined value or less, and is set to be a second photon flux density value, which is larger than the first photon flux density value, when the cell density is the predetermined value or more. Applicant defines the ratio of photon flux density (PFD) recited in the first step as a ratio value (%) calculated from the formula :
[(PFD in wavelength of 520-630 nm)/(photosynthetic PFD of photosynthetically active components of the artificial light in the wavelength of 400-700 nm)] x 100.
The closest prior art is Hashimoto et al. (JP 6575987 B2) which discloses a green algae culturing method. The culturing method comprises simultaneously irradiating a culture of green algae like Haematococcus bulbiaris (which belongs to the class Chlorophyceae) with red light ([Symbol font/0x6C] = 570-730 nm) and blue light ([Symbol font/0x6C] = 400-515 nm) at the red stage of the culture, wherein the ratio of the photon flux density of the blue light 
However, Hashimoto et al. does not teach culturing the green algae at the specified “wavelength range of 520-630 nm” (and the disclosed photon flux density ratio is different from the recited ratio of photo flux density as defined by Applicant). Although Hara (JP 2002315569 A) teaches irradiating algae with monochromatic light at a wavelength of 500-630 nm, it doesn’t teach the limitation of setting the photon flux density when the cell density reaches a predetermined value or is less/more than the predetermined value. Hence, the rejections of record have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 4-5, and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651